WARNER, J.
Cruise.com appeals an order granting a motion to enforce a settlement agreement between it and its landlord, Eller Proper*255ties. Cruise.com withheld the rent it had agreed to pay under a settlement of a prior dispute, after it had notified the landlord that the premises were untenantable due to a breakdown in the air conditioning system. Cruise.com contends that it was entitled to withhold the rent pursuant to section 83.201, Florida Statutes (2000), which permits rent to be withheld by the tenant where the landlord has “failed or refused” to maintain the premises, “rendering the premises wholly untenantable.” (Emphasis added). The court determined that the landlord never failed or refused to make the necessary repairs, which it completed expeditiously, nor were the premises rendered wholly untenantable, as Cruise.com employees continued to work in the premises. The trial court determined that Cruise.com was never entitled to withhold the rent because the statutory conditions were not met. We conclude that the court’s findings were supported by competent substantial evidence and affirm.
KLEIN and MAY, JJ., concur.